Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response for the papers filed on March 20th, 2020 for Application No. 16/825,939.  Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (EP 3,181,437 A1) in view of Holland (US 2008/0115995 A1).
Regarding claim 1, Kawakami discloses an electric drive axle (see at least Figures 5-8), comprising: 
an electric motor-generator (9) rotationally coupled to a gearbox (i.e., made up of at least speed reduction mechanism 20 and clutche 66, hereinafter “20”) comprising: 
a one-way clutch (66) mounted on an output shaft (15) and operable in an engaged configuration and a disengaged configuration, 
where in the engaged configuration, the one-way clutch (66) transfers rotational energy from the output shaft (15) to an output gear (16) rotationally coupled to a plurality of drive wheels (i.e., front and rear wheels 3, 4, it is noted that all members of the drive unit 10 are either directly or indirectly connected or coupled to one another); and
a mode adjustment mechanism (17) including a lock ring (81) rotationally coupled to the output shaft (15) and configured to selectively engage an input gear (30) and the one-way clutch (66) in a plurality of operating modes (i.e., under an engaged/disengaged condition). 

Holland teaches plurality of drive wheels (Figs. 1-2; [0046], [0049], i.e., wheels 56, 57) that are rotationally coupled to an output gear in a vehicle (50) for the purpose of providing more balance to the vehicle.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include multiple rear wheels instead of one as taught by Holland in order to improve the balance of the vehicle.  Adding more rear wheel(s) which allows the operator to be easily balanced when riding/drive the vehicle.

Regarding claim 2, Kawakami discloses the electric drive axle of claim 1, where the mode adjustment mechanism (17) selectively engages the input gear (30) and the one-way clutch (66) via axial translation of the lock ring (81).  

Regarding claim 3, Kawakami discloses the electric drive axle of claim 1, where the mode adjustment mechanism (17) is configured to operate in a disconnect mode (i.e., under disengaged condition of clutch 66) where the lock ring (81) is rotationally disconnected from the input gear (30) and the one-way clutch (66).  

Regarding claim 8, Kawakami discloses the electric drive axle of claim 1, where the gearbox (20) further comprises a differential (i.e., the differential gearing that is made up of at least gears 73 and 75) configured to transfer rotational energy to the plurality of drive wheels from the output gear (16).  

Regarding claim 9, Kawakami discloses the electric drive axle of claim 1, where the one-way clutch (66) is a sprag clutch (Fig. 7) including a plurality of sprag mechanisms (66a) positioned between a housing (30) of the one-way clutch (66) and a surface of the output shaft (15).  

10, Kawakami discloses a method for operating an electric drive axle in a vehicle (see at least paragraphs [0057] – [0082], comprising: 
shifting a mode adjustment mechanism (17) into a disconnect mode (i.e., under disengaged condition of clutch 66), in the disconnect mode (i.e., under disengaged condition of clutch 66) a lock ring (81) is rotationally disconnected from an input gear (30); 
where the input gear (30) is rotationally coupled to an electric motor-generator (9); 
where a one-way clutch (66) is mounted on an output shaft (15); 
where the mode adjustment mechanism (17) includes the lock ring (81) rotationally coupled to the output shaft (15); and 
where the output shaft (15) is coupled to an output gear (16) rotationally coupled to a plurality of drive wheels (i.e., wheels 3, 4).  
However, Kawakami does not disclose the one-way clutch transfers rotational energy from the output shaft to an output gear rotationally coupled to a plurality of drive wheels.
Holland teaches plurality of drive wheels (Figs. 1-2; [0046], [0049], i.e., wheels 56, 57) that are rotationally coupled to an output gear in a vehicle (50) for the purpose of providing more balance to the vehicle.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include multiple rear wheels instead of one as taught by Holland in order to improve the balance of the vehicle.  Adding more rear wheel(s) which allows the operator to be easily balanced when riding/drive the vehicle.

Regarding claim 14, Kawakami discloses the method of claim 10, where shifting the mode adjustment mechanism (17) into the disconnect mode (i.e., under disengaged condition of clutch 66)  includes axially translating the lock ring away from the one-way clutch (i.e., under disengaged condition of clutch 66).  

15, Kawakami discloses the electric drive axle of claim 1, where the gearbox (20) further comprises a differential (i.e., the differential gearing that is made up of at least gears 73 and 75) configured to transfer rotational energy to the plurality of drive wheels from the output gear (16).  

Regarding claim 16, Kawakami discloses an electric drive axle, comprising: 
an electric motor-generator (9) rotationally coupled to a gearbox (20) comprising: 
a one-way clutch (66) mounted on an output shaft (15) and operable in an engaged configuration and a disengaged configuration, where in the engaged configuration, the one-way Page 24 - APPLICATION; Docket No. DAN193227 / 10820 AXLclutch transfers rotational energy from the output shaft (15) to an output gear (16) rotationally coupled to a plurality of drive wheels (3,4); and 
a mode adjustment mechanism (17) including a lock ring (81) rotationally coupled to the output shaft (15); 
where in a disconnect mode (i.e., under disengaged condition of clutch 66) the lock ring (81) in the mode adjustment mechanism (17) is rotationally decoupled from the one-way clutch (66) and the input gear (30).  
However, Kawakami does not disclose the one-way clutch transfers rotational energy from the output shaft to an output gear rotationally coupled to a plurality of drive wheels.
Holland teaches plurality of drive wheels (Figs. 1-2; [0046], [0049], i.e., wheels 56, 57) that are rotationally coupled to an output gear in a vehicle (50) for the purpose of providing more balance to the vehicle.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include multiple rear wheels instead of one as taught by Holland in order to improve the balance of the vehicle.  Adding more rear wheel(s) which allows the operator to be easily balanced when riding/drive the vehicle.

Regarding claim 17, Kawakami discloses the electric drive axle of claim 16, further comprising a controller (see at least Figures 7 and 17, i.e., control unit 18) including instructions stored in non-transitory .  
	
Allowable Subject Matter.
Claims 4-7, 11-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or render obvious the combination features and arrangement recited in the base claim(s), particularly the features required by the above claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Copeland et al.	(US 2020/0232515 A1) discloses a selectable dog clutch coupler for hybrid transmission, see Figures 1-3;
Cox (US 2015/0217861 A1) discloses an aircraft drive wheel drive system with torque coupling clutch assembly, see Figures 2-5;
Kato (US 8,801,556 B2) discloses a power transmitting device, see Figures 1-5;
Kimes (US 8,079,453 B2) discloses a controllable overrunning coupling assembly, see Figures 2-7; and
Yoneda et al. (US 2018/0328455 A1) discloses an electric vehicle and drivetrain thereof, see Figures 2, 6 and 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659